 

Stews Mark > PAFIVE
N FUCIVE
O10 IR bes feo |

Priean Nimmber

wAeess PLACE === SEP 21 2021
be ee ee ' CLERK, U.S. DISTRICT COURT
CO BOX 1443 _ ANCHORAGE, AK

Reina address

OI DIU NEHA 7A oa510

tate, Zip
MS /De

Telephone

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA

Stopwins Coed Mack ,

(Enter full name of plaintiff in this action)
Case No. _3° Z(t 002 (-Tiug

Plaintiff, (To be supplied by Court)

PRISONER'S
COMPLAINT UNDER
THE CIVIL RIGHTS ACT

Wi bast K SAE WN CZ , 42 U.S.C. § 1983
Wike @)0DES ;

(Enter full names of defendant(s) in this action.
Do NOT use et al.)

 

Defendant(s).

A. Jurisdiction
Jurisdiction is invoked under 28 U.S.C. § 1343(a)(3).

B. Parties

1. Plaintiff: This complaint alleges that the civil rights of Seavin ac His
(print your name)

who presently resides at Sher! S PLACE Soy \443 ,DILIPG ham

(mailing LE, or Loe of confinement) A“ nG 51

were violated by the actions of the individual(s) named below.
itor Qvesc Nor Tndge j
DIANA ~ Kp iA PEWYCE:
Wi\ee LKkEDes ,

Qeee oF THE CoLers
Case 3:21-cv-00211-TMB Document1 Filed 09/21/21 Page 1of9
2. Defendants (Make a copy of this page and provide same information if you are naming more than 3

defendants):

 

 

Defendant No. 1, YresiAinS thee is a citizen of
name
\as\e&_, and is employed as a Wut oe a
(state) (defendant’s-yovernment position/title)
Y This defendant personally participated in causing my injury, and | want money
damages.

OR
\~__ The policy or custom of this official’s government agency violates my rights, and |

seek injunctive relief (to stop or require someone do something).

Defendant No.2, Niawa~ Kia Zews Ce is a citizen of

(name) :
NA

OSVL ON , and is employed as a
(defendant's government position/title)

(state)

4 This defendant personally participated in causing my injury, and | want money
damages.

OR
V The policy or custom of this official's government agency violates my rights, and |
seek injunctive relief (to stop or require someone do something).

 

 

Defendant No. 3, A Wise Koes is a citizen of
. - “s (name) 5
DA ASK | andis employed as a CUA DYE Ferd / Deal, Law
(state) (defendant's government position/title) :

This defendant personally participated in causing my injury, and | want money
damages.

OR
V The policy or custom of this official’s government agency violates my rights, and |
seek injunctive relief (to stop or require someone do something).

*“*REMINDER***
You must exhaust your administrative remedies before your claim can go forward.
THE COURT MAY DISMISS ANY UNEXHAUSTED CLAIMS.

C. Causes of Action (You may attach additional pages alleging other causes of action and facts
supporting them if necessary. Make copies of page 5 and rename them pages 5A, 5B, etc. and rename

the claims, “Claim 4,” “Claim 5, etc.”).

Prisoner § 1983 - 2
PSO, Nov. 2013

Case 3:21-cv-00211-TMB Document1 Filed 09/21/21 Page 2 of 9
Z*|\7*20

PSs 40 laa 2 , my civil right to
(Date)

COn UOUS Violation of my 14{* K om sam eae

(Medical care, access to the courts, (due proc CESS, freedom of religion, free speech, freedom of association, freedom
from cruel and unusual punishment, etc. List only one violation.)

was violated by ei (Wh Wudlae. , Dia ns Stick Soni CMV C7 mig (Re Rhadex
Is

7 (Name 6fthe specif ic Defendant who violated right)

 

Claim 1: On or about

Supporting Facts (Briefly describe facts you consider important to Claim 1. State what
happened briefly and clearly, in your own words. Do not cite legal authority or argument.

Describe exactly what each defendant, by name, did to violate the right alleged in Claim 1.):
SINCE. WWW __Queves ot ON) Thee. iA. the Presi noe, SuAae » he

DA Dido Kpiazew 7 doh Otro rney | Mike Choad 8
Yowk  Podiwussly colssoiced DOveinigeb my Ete Amer rh mec4-
Clone, EN ayeludtios me Leow Lock Veact me @ ehectiv\n
CGirw wre octie, My. “alaility 10 Ly MN ausk me pi micsisrey Y
(One CANS TY Ao. oritass of s NOI pee Mu "iG hols
FAN Wane (NSD Violated ‘Aw sink, SOS hb Dern /)
ade :
aN CaS 2 Folpsy {00 00 Aso, Av Se S oa

     

 

Pfoor 125 iW i ‘SSO or CSIOLAL
INIStOOD NA $75 Ono Ay os. a This QMO.
PRac Conch COA Po WN adh) cb IN MR . Lrodes

QR corr dn 4\ \e WeEkigo wv AS Missal (9 My bunlnrg,
CAMS, Wade, We Ando Vide ib osll ndae Grue
“nis \qlan Ne okes Wy WA inne hw NO, yb, KB USC .

s A CONG 2 Bio LY daules. C5 WwiAickMer oe
ENOG yids 3p dous oho Ose be Aisonioed.
WNL QoS Corssok ust tai WA OG Ons OKUse
4D REY QOMe Ac _qnsowoa MN Wwalienawe. HANes
Oye Wait tose wor

 

 

 

 

 

Prisoner § 1983 - 3
PSO1, Nov. 2013

Case 3:21-cv-00211-TMB Document1 Filed 09/21/21 Page 3 of 9
Claim 2: On or about , my civil right to
(Date)

 

(Medical care, access to the courts, due process, freedom of religion, free speech, freedom of association, freedom
from cruel and unusual punishment, etc. List only one violation.)

was violated by

 

(Name of the specific Defendant who violated this right)

Supporting Facts (Briefly describe facts you consider important to Claim 2. State what
happened briefly and clearly, in your own words. Do not cite legal authority or argument.
Describe exactly what each defendant, by name, did to violate the right alleged in Claim 2.):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Prisoner § 1983 - 4
PSO1, Nov. 2013

Case 3:21-cv-00211-TMB Document1 Filed 09/21/21 Page 4 of 9
fh
Claim Z: On or about iZ Peal UN , my civil right to

(Date)
(pn Omewelmes+ wank Yo A comedy awk public drial

(Medical care, access to the courts, due process, freedom of religion, free speech, freedom of asSociation, freedom
from cruel and unusual punishment, etc. List only one violation.)

was violated by QygBxe Presi is Twine ) DY Diase~ Ry th Be wee v
WANE: ro: O€S (Name df-the specific/Defendant who violated this right)

Supporting Facts (Briefly describe facts you consider important to Claim 3. State what
_ happened briefly and clearly, in your own words. Do not cite legal authority or argument.
Describe exactly what each defendant, by name, did to violate the right alleged in Claim 3. ):

We Wdae ond MN atone oleoy with the DA hare
cosiiusly wuidlcred Ww Can Laie ivan Webs to A SpeeAy/
Gh Qulo\ite “ba the Cue 1S USiase Poi Yale -4
deceptions ts Chip Gok shart fue HS" out th cos iigalece
JO Nno- Conch “Wis offs Livery Mos May GX cane wolme oo
Volek ull aod oid A defend oust Cah to & Speedy
Leu Was Us Ot Hho vey louy. “oF the FasslisW
axitngd_, Ard wd oer ribet iS W fusdewe realy
imdoctue pe tK (eforawhY yiaht 4, cpvedy ia |.
He Ye hv owe Pe ANve nds Ace wal met We.
Courts awe wo Choice” lpuk bo Aiemicc, io cities
OF Yo vomnordy ial Was ne imgordonsce oF ne
Cal Ororxtuls | Ain) hate. is een va to ‘ust Ay

MWS \iclokians J Celiog Wak “ik Xs katie Asie
iN OOrrn\  Pra7d ‘hile Wee {0 OWL Oue “te aye wor

willie Why bath Lime or Gives ence Pe cms 09
te Mo! We WallerSGce pot ic Convenient ir \Whe
COU WN (OW Cunonihnosl (Lt Le Greed \ Hn \a\

YS bes Comionsh violated. MP Ynrveo actus | are acy
In) Colgtions Abas We Uns igh awe. Nioiated ©

Hie an¥hn al oflic C2, COMMU ODY Crimes Tom sui i,
on Qu \0 Forrdourt ip Unate wdividu Capac ide Bx -

XY Nuokive ch Ivo ONea08

 

Prisoner § 1983 - 5
PSOL, Nov. 2013

Case 3:21-cv-00211-TMB Document1 Filed 09/21/21 Page 5of9
D. Previous Lawsuits

1. Have you begun other lawsuits in state or federal court dealing with the same facts
involved in this action, or otherwise relating to your imprisonment? Yes No

2. If your answer is “Yes,” describe each lawsuit.
a. Lawsuit 1:

Plaintiff(s):

 

Defendant(s):

 

Name and location of court:

 

Docket number: Name of judge:

 

Approximate date case was filed: Date of final decision:
Disposition: Dismissed Appealed Still pending

Issues Raised:

 

b. Lawsuit 2:

Plaintiff(s):

 

Defendant(s):

 

Name and location of court:

 

 

Docket number: Name of judge:
Approximate date case was filed: Date of final decision:
Disposition: Dismissed Appealed Still pending

Issues Raised:

 

3. Have you filed an action in federal court that was dismissed because it was
determined to be frivolous, malicious, or failed to state a claim upon which relief could

be granted?

Yes No
If your answer is “Yes,” describe each lawsuit on the next page.

 

Prisoner § 1983 - 6
Case 3:21-cv-00211-TMB Document1 Filed 09/21/21 Page 6 of 9 PSI. Nov. 2013
Lawsuit #1 dismissed as frivolous, malicious, or failed to state a claim:

a. Defendant(s):

 

 

b. Name of federal court Case number:

c. The case was dismissed as: frivolous, malicious and/or failed to state a claim

d. Issue(s) raised:

 

e. Approximate date case was filed: Date of final decision:

Lawsuit #2 dismissed as frivolous, malicious, or failed to state a claim:

a. Defendant(s):

 

 

b. Name of federal court Case number:

c. The case was dismissed as: frivolous, malicious and/or failed to state a claim

d. Issue(s) raised:

 

e. Approximate date case was filed: Date of final decision:

Lawsuit #3 dismissed as frivolous,. malicious, or failed to state a claim:

a. Defendant(s):

 

b. Name of federal court Case number:

 

c. The case was dismissed as: frivolous, malicious and/or failed to state a claim

d. Issue(s) raised:

 

e. Approximate date case was filed: Date of final decision:
4. Are you in imminent danger of serious physical injury? Yes No

lf your answer is “Yes,” please describe how you are in danger, without legal
argument/authority:

 

 

 

 

Prisoner § 1983 - 7
PSOI, Nov. 2013

Case 3:21-cv-00211-TMB Document1 Filed 09/21/21 Page 7 of9
F. Request for Relief

Plaintiff requests that this Court grant the following relief:

1. Damages in the amount of $ C \2O , 00S

2. Punitive damages in the amount of $_“/ » L|?2G, Gee

3. An order requiring defendant(s) to DISWvs9 Chacees
4. A declaration that_We Made h& wisdiee Ornseh gd yee fo demiss avd ae Pir »

5. Other:

 

Plaintiff demands a trial by jury. VA Yes No

DECLARATION UNDER PENALTY OF PERJURY

The undersigned declares under penalty of perjury that s/he is the plaintiff in the
above action, that s/he has read the above civil rights complaint and that the
information contained in the complaint is true and correct.

Executed at Ale - Plame on A V\O 1,

LZ thee (Date)

(Plaintiff's Signature)

dé MMe 4 fOr 2l

Original Signature of Attorney (if any) (Date)

 

 

 

Attorney’s Address and Telephone Number

Prisoner § 1983 - 8
Case 3:21-cv-00211-TMB Documenti1 Filed 09/21/21 Page 8 of 9 PS0l, Nov. 2013
Gay Mar dye

tgs tote |
‘ Bo eS 173
Dilley Len , Fie VIET

 

fee! GLE

d

Cleck let.
ule ‘fetes git Cotirt
Listice f Aleskn

oh ae ‘

ee

Case 3:21-cv-00211-TMB Document1 Filed 09/21/21 Page 9of9

Aa W. AK flvewue , ox y
Whores , PE 49813 - 756

sn

7019 2280 oo00 748? bLL?

 

 

2 ill |

gecEirl
estED

petune
R

ee |

rou

US POSTAGE
$08.80°
Waled Fromas76
‘Ogigg021)

032A 606153 aT

TA exo
aN, AK
Moi"

$0.00

A2304W 1 19882-1
